Title: General Orders, 26 May 1778
From: Washington, George
To: 


                    
                        Parole Embdem—
                        Head-Quarters V. Forge Tuesday May 26th 1778.C. Signs Epping Easton.
                    
                    The Commander in Chief perceiving that the regimental returns materially differ in the number of sick absent from the Hospital reports notwithstanding these were lodged with the Adjutant General that the regimental returns might be rectified and adjusted by them, calls upon the Commanding Officers of Regiments to make returns tomorrow  to the Adjutant General specifying the names of all their sick absent, places where they are, and the times they were sent to them, that the difference abovementioned may be satisfactorily accounted for—in doing this the strictest regard is to be paid to the Hospital reports.
                    A sub-serjeant Corporal and 8 men from each Brigade are to be sent immediately into the Vicinity of their respective Brigades to seize the liquors they may find in the unlicensed tipling houses. The Commissaries will give receipts for the liquors they shall seize and notify the Inhabitants or persons living in the Vicinity of the Camp that an unconditional seizure will be made of all liquors they shall presume to sell in future.
                